Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims/amendments
This Office Action Correspondence is in response to applicant’s amendments filed 25 Jan 2021.
Claims 1, 20, 23, 24, 25, 30, 36, 37, 38, 39 are pending. Claims 20 and 30 are withdrawn. Claims 2-19, 21-22, 26-29, 31-35 are cancelled. 
Drawing objections to Fig. 2C are withdrawn in light of replacement drawings filed 25 Jan 2021, however drawing objection to Fig. 8C remains as discussed in detail below.
Objections to the Specification are withdrawn in light of amendments to the Specification filed 25 Jan 2021.
Claim objections are withdrawn in light of amendments to the claims.
Claim 17 and depending claim 18 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph discussed in the non-final rejection of 25 August 2020 is withdrawn in light of amendments to the claims.
Double patenting rejection is withdrawn in light of amendments to the claims.
Drawings
The drawings are objected to because Fig. 8C shows the differential signal from RF input 810 being connected to bus 860 and 865 and the differential signal from RF input 820 being connected to bus 866 and 861. However, Specification page 23 line 30-page 24 line 1 recites “referring to Fig. 8C, a first differential RF signal 820 could be applied to busses 860, 861 on one side of the chamber 104, and a second differential RF signal 820 could be applied to busses 865, 866 on an opposite side of the chamber 104” which is different than what is shown in Fig. 8C and does not describe the connections of “RF input 810” shown in Fig. 8C. The 
Furthermore, 820 is being referred to as both “RF input” and “differential RF signal” (Specification page 23 line 22 and page 23 line 30-page 24 line 1). The examiner understands that RF input 820 is split into two differential RF signals represented by the two separate lines coming from balun 870 as described in Specification page 23 line 19-25.
Applicant’s cooperation is requested in correcting any other errors of which applicant may become aware in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 and depending claim 18 are rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph discussed in the non-final rejection of 25 Aug 2020 is withdrawn in light of amendments to the claims.
Claim 1 and depending claims 23, 24, 25, 36-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, there is insufficient support for claim limitation “a first multiplicity of filaments and a second multiplicity of filaments arranged in parallel and coplanar to and in an alternating pattern with a first multiplicity of filaments, a first bus connected to the first ends of the first multiplicity of filaments, and a second bus connected to opposite ends of the first multiplicity of filaments, a third bus connected to first ends of the second multiplicity of filaments and a fourth bus connected to opposite ends of the second multiplicity of filaments.” Though Applicant indicates Specification page 23 line 19-31 and page 24 line 1-10 for support for for “alternating pattern” AND “parallel” AND “coplanar” with respect to the limitations regarding the filament arrangement and four buses. Specifically, the embodiments of the instant application having four buses and a first multiplicity and second multiplicity of filaments have support for “alternating pattern” and “parallel” (as understood from Fig. 8A and 8C), but the corresponding description of the Specification for Fig. 8A and 8C (page 23 line 7-page 24 line 10) does not describe the first multiplicity of filaments (comprising filaments 300 of sub assembly 824, Fig. 8A and 8C) and the second multiplicity of filaments (comprising filaments 300 of sub assembly 834, Fig. 8A and 8C) as being “coplanar.” In fact, “coplanar” is used in the specification to describe filaments in the same electrode subassembly (page 10 line 29; page 12 line 11; page 14 line 25). Fig. 8A and 8C shows a top view (as disclosed in Specification page 6 line 3-6) of the electrode assemblies and shows electrode subassembly 834 overlapping electrode subassembly 824. A top view of a plane does not provide sufficient support for two groups of coplanar filaments, which are coplanar with each other, to be in within a plane.
In light of the above, depending claims 23, 24, 25, 36-39 are also rejected at least due to dependency on rejected claim 1.
Claim 23 and depending claim 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, amendments to claim 1 render claim 23 unclear and confusing. More specifically, claim limitation “wherein the RF power source is configured to apply the first RF signal to a first location and a different second location on the first bus and to a third location and a different fourth location on the second bus, and to apply the second RF signal to a fifth location and a different sixth location on the third bus and to a seventh location and a 
For the purpose of examination, the above discussed claim 23 limitation shall be interpreted as “wherein the RF power source is configured to apply the first RF signal to [[a]] the first location and a different fifth location on the first bus and to the second location and a different sixth location on the third bus, and to apply the second RF signal to the third location and a different seventh location on the second bus and to the fourth location and a different eighth location on the fourth bus” in light of Fig. 8A and Specification page 24 line 2-3.
In light of the above, depending claim 24 is also rejected at least due to dependency on rejected claim 23.
 Furthermore, because of the confusion of the claimed locations in claim 1 and 23, claim 24, which also claim first location through eighth location, the positions of the locations on the respective buses claimed in claim 24 are also unclear.
Additionally, for the purpose of examination, in light of the claim interpretation of claim 23 discussed above and Fig. 8A and Specification page 24 line 2-3, claim 24 shall be interpreted as “wherein the first,  second, third, andfourth locations are on opposite ends of respective busses from thefifth, , seventh and eighth locations, respectively.” In other words, the first and fifth locations are on opposite ends of the first bus; the second and sixth locations are on opposite ends of the third bus; the third and 
Claim Interpretation
See below annotated Fig. 8A for explanation of claim interpretation for claim 36 and 37.

    PNG
    media_image1.png
    781
    1355
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 23, 25, 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (JP2014049541A hereinafter “Takeuchi” and referring to English Machine Translation ) in view of Matsumoto (US 2004/0011466 A1 hereinafter “Matsumoto”) and Murata et al. (JP2001274101A hereinafter “Murata” and referring to English Machine Translation).
Regarding claim 1, Takeuchi teaches a plasma reactor (Fig. 1-3) comprising:
 a chamber body (comprising film forming chamber 10, Fig. 2) having an interior space that provides a plasma chamber (page 6 line 243; page 11 line 429-430);
a gas distributor (comprising gas ejection port 8 and auxiliary ejection port 9, Fig. 2) to deliver a processing gas to the plasma chamber (page 6 line 246; page 8 line 300-303 , line 307-310);
a pump (not shown, page 9 line 333) coupled to the plasma chamber to evacuate the chamber (page 10 line 385, pump exhausts the chamber via exhaust port 20);
a workpiece support (substrate support member 3, Fig. 1 and 2) to hold a workpiece (page 7 line 264);
an intra-chamber electrode assembly(comprising first electrode 4 and second electrode 5, Fig. 1 and 2, page 6 line 245) comprising a plurality of filaments comprising a first multiplicity of filaments (comprising long rod 12 of first electrode 4, Fig. 1 and 2) and a second multiplicity of filaments (comprising long rod 12 of second electrode 5, Fig. 1 and 2) arranged in parallel (as understood from Fig. 1 and 2) and in an alternating pattern (as understood from Fig. 2) with the first multiplicity of filaments,
a first bus connected to first ends (i.e. left side) of the first multiplicity of filaments (comprising 12 of electrode 4, Fig. 1), and a second bus connected to opposite second ends (i.e. right side) of the first multiplicity of filaments (comprising 12 of electrode 4, Fig. 1) see annotated Fig. 1 and Takeuchi below;
a third bus connected to the first ends (i.e. left side) of the second multiplicity of filaments  (comprising 12 of electrode 5, Fig. 2) and a fourth bus connected to opposite second ends  (i.e. right side) of the second multiplicity of filaments (comprising 12 of electrode 5, Fig. 2),
wherein the first multiplicity of filaments (comprising long rod 12 of first electrode 4, Fig. 1 and 2)  and the second multiplicity of filaments (comprising long rod 12 of second electrode 5, Fig. 1 and 2) of the plurality of filaments extend laterally through the plasma chamber between a ceiling (i.e. top of chamber 10, Fig. 2) of the plasma chamber and the workpiece support (comprising 3, Fig. 1 and 2) (page 7 line 278-page 8 line 293),
and an RF power source (comprising high frequency power supply 21, Fig. 1 and 2, page 9 line 343) configured to apply a first RF signal to a first location on the first bus and a second location on the third bus (see annotated Fig. 1 of Takeuchi below), to apply a second RF signal to a third location on the second bus and a fourth location on the fourth bus (see annotated Fig. 1 of Takeuchi below), and to modulate a first phase offset between the first RF signal and the second RF signal [The first phase offset is from second phase modulation unit 22 which applies a predetermined power-supply-side phase modulating from the high-frequency power source 21 which produces a moving positioning of antinodes a nodes of the voltage waveform to provide uniform voltage distribution on a time average. In other words, the first and second RF signals may have a phase offset/difference depending on time due to the second phase modulation unit 22. Examiner notes that the claim does not specify timing or the type of phase offset in claim 1.] (page 9 line 337-364). 
See annotated Fig. 1 of Takeuchi below

    PNG
    media_image2.png
    681
    1376
    media_image2.png
    Greyscale

Takeuchi does not explicitly teach that each filament includes a conductor surrounded by a cylindrical insulating shell; that the first and second RF signal have the same/equal frequency; the first multiplicity and the second multiplicity of filaments are coplanar.
Matsumoto further teaches each filament (comprising antennas 10, Fig. 1A) includes a conductor (comprising electroconductive rod 10a, Fig. 1A) surrounded by a cylindrical insulating shell (comprising 10b, Fig. 1A) to protect the conductor from directly contacting the generated plasma (paragraph [0058]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide each filament to include a conductor surrounded by a cylindrical insulating shell in view of teachings of Matsumoto in the apparatus of Takeuchi as a known suitable alternative configuration of plasma generating electrode filaments which would enable protecting the filament from exposure to plasma (Matsumoto: paragraph [0058]).
Takeuchi in view of Matsumoto as applied above do not explicitly teach that the first and second RF signal have the same/equal frequency; the first multiplicity and the second multiplicity of filaments are coplanar.
However, Murata further teaches an electrode assembly (comprising discharge electrode 32, Fig. 2, paragraph [0037]) having a first multiplicity of filaments (comprising electrode group 32a, Fig. 3(b)) and the second multiplicity of filaments (comprising electrode group 32b, Fig. 3(b)) wherein the first multiplicity and second multiplicity of filaments are coplanar (paragraph [0021], [0037]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange/configure the first multiplicity and the second multiplicity of filaments to be coplanar in view of teachings of Murata in the apparatus of Takeuchi in view of Matsumoto as a known suitable alternative arrangement/configuration of filament or rod electrodes in an electrode assembly for uniform plasma processing. 
Regarding limitation “a second RF signal of equal frequency to the first RF signal,” since Takeuchi in view of Matsumoto and Murata teach all of the structural limitations of claim 1 including an RF power source (Takeuchi: 21, Fig. 1 and 2) and Takeuchi only teaches modulating the phase and not frequency modulation, one of ordinary skill in the art would expect that the apparatus of the same would be capable of providing “a second RF signal of equal frequency to the first RF signal” and thus the limitation would be met.  
Regarding claim 23, see discussion of claim interpretation in U.S.C. 112(b) rejection above, Takeuchi further teaches wherein the RF power source (comprising 21, Fig. 1 and 2) is configured to apply the first RF signal to the first location and a different fifth location on the first bus and to the second location and a different sixth location on the third bus, and to apply the second RF signal to the third location and a different seventh location on the second bus and to the fourth location and a different eighth location on the fourth bus. See annotated Fig. 1 of Takeuchi below.

    PNG
    media_image3.png
    824
    1405
    media_image3.png
    Greyscale

Regarding claim 25, Takeuchi further teaches wherein the RF power source (21, Fig. 1 and 2) is configure to modulate the phase offset so as to vary a standing wave pattern of voltage on the conductors over time (page 9 line 346-350, page 11 line 449-457).
Regarding claim 36, Takeuchi further teaches wherein the RF power source (comprising 21, Fig. 2) is configured (i.e. configured with connection to first phase modulation units 23 at the left and right side of Fig. 1) to generate the first RF signal as a first component (i.e. the component flowing through and/or connected to left side power amplifier 24a, impedance matching device  25a, coaxial transmission line 30a to feeding points 7a, Fig. 1) and a second component (i.e. the component flowing through and/or connected to left side power amplifier 24b, impedance matching device  25b, coaxial transmission line 30b to feeding points 7b, Fig. 1) comprising a second phase offset from the first component, and the second RF signal as a third component (i.e. the component flowing through and/or connected to right side power amplifier 24a, impedance matching device  25a, coaxial transmission line 30a to feeding points 7a, Fig. 1) and a fourth component (i.e. the component flowing through and/or connected to 
In other words, at first phase modulation unit 23 on the left side of Fig. 1, the first RF signal gets modulated into a first component fed to the first electrode 4 and a second component fed to the second electrode 5 having a “second phase offset” between the first component (i.e. voltage fed to left side of the first electrode 4) and the second component (i.e. voltage fed to left side the second electrode 5). Further, at the first phase modulation unit 23 on the right side of Fig. 1 the second RF signal gets modulated into a third component fed to the first electrode 4 and fourth component fed to the second electrode 5 having a “third phase offset” between the third component (i.e. voltage fed to the right side of the first electrode 4) and a fourth component (i.e. voltage fed to the right side of the second electrode 5) (page 9 line 356-361; page 10 line 393-398).
See annotated Fig. 1 of Takeuchi below. The dotted box highlights the pathway of the first RF signal first component to the left side feeding points 7a on first electrode 4. The solid box highlights the pathway of the first RF signal second component to the left side feeding points 7b on second electrode 5. The long dash box highlights the pathway of the second RF signal third component to the right side feeding points 7a on first electrode 4. The dot and dash box highlights the pathway of the fourth component to the right side feeding points 7b on the second electrode 5.

    PNG
    media_image4.png
    761
    1520
    media_image4.png
    Greyscale

Regarding claim 37, Takeuchi further teaches were the RF power source (comprising 21, Fig. 1) is connected to the first second, third and fourth bus so as to apply the first component to the first bus, the second component to the third bus, the third component to the second bus, and the fourth component to the fourth bus (see annotated Fig. 1 of Takeuchi above).
Regarding claim 38, Takeuchi further teaches wherein the second phase offset (i.e. offset of the first RF signal on the left side of Fig. 1) and the third phase offset (i.e. offset of the second RF signal on the right side of Fig. 1) are 180 degrees [in other words the offset of phase of the voltage applied to the first electrode 4 and second electrode 5 is about 180 degrees] (page 9 line 361-362; page 10 line 393-398; page 11 line 438-439).
Regarding claim 39, Takeuchi further teaches wherein the RF power source (comprising 21, Fig. 1) is configured to generate (i.e. configured with connection to first phase modulation units 23 at the left and right side of Fig. 1) the first RF signal (comprising left side signal from power source 21, Fig. 1) as a first differential signal (i.e. the first RF signal is modulated at the left side first phase modulation unit 23) and to generate the second RF signal (comprising right side signal from power source 21, Fig. 1)  as a second differential signal (i.e. 
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al. (JP2014049541A hereinafter “Takeuchi” and referring to English Machine Translation) in view of (US 2004/0011466 A1 hereinafter “Matsumoto”) and Murata et al. (JP2001274101A hereinafter “Murata” and referring to English Machine Translation) as applied to Claim 1, 23, 25, 36-39 above and further in view of Ogawa et al. (EP 0 949 352 A1 hereinafter “Ogawa”).
Regarding claim 24, see discussion of claim interpretation in U.S.C. 112(b) rejection above, Takeuchi in view of Matsumoto and Murata teaches all of the limitations of claims 1 and 23 as applied above including four buses and a total of 8 power feed locations. See annotated Fig. 1 of Takeuchi above with respect to claim 23.
Takeuchi in view of Matsumoto as applied above does not explicitly teach wherein the first, second, third, and fourth locations are on opposite ends of respective busses from the fifth, sixth, seventh and eighth locations, respectively.
However, Ogawa teaches a plasma processing apparatus (plasma CVD apparatus, Fig. 1-2, paragraph [0025]) including an intra-chamber electrode assembly (comprising discharge electrode 32, Fig. 6-9, paragraph [0026]) having a variety of different power feed/terminal locations (paragraph [0030]) configurations including a configuration wherein the power feed locations are at the corners (i.e. the opposite ends of respective buses wherein the buses are interpreted as reading on the horizontal portions at the upper side and lower side of 32, Fig. 6-9, 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the power feed locations to the ends of the respective buses in view of teachings of Ogawa in the apparatus of Takeuchi in view of Matsumoto as a known suitable alternative configuration/arrangement of power feed location on a ladder electrode to enable more uniform processing (Ogawa: paragraph [0037]).
Response to Arguments
Applicant's arguments filed 25 Jan 2021 have been fully considered but they are not persuasive, due to new grounds of rejection necessitated by Applicant's amendments as further discussed below. 
Applicant argues (remarks page 2) regarding claim 1 that Kawamura does not disclose “a plurality of filaments comprising a first multiplicity of filaments and a second multiplicity of filaments…in an alternating pattern” with “a first bus connected to first ends of the first multiplicity of filaments, and a second bus connected to opposite second ends of the first multiplicity of filaments, a third bus connected to first ends of the second multiplicity of filaments and a fourth bus connected to opposite second ends of the second multiplicity of filaments.”
Examiner responds that claim 1 rejection has been modified as necessitated by Applicant’s amendments. Kawamura is no longer cited in the current rejections and therefore Applicant’s arguments are moot.
Applicant argues (remarks page 2) regarding claim 1
Examiner responds to applicant's arguments against the references individually (Matsumoto), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Matsumoto is cited to teach limitation “each filament includes a conductor surrounded by a cylindrical insulating shell” and Takeuchi is cited to teach limitation "a first bus connected to first ends of the first multiplicity of filaments, and a second bus connected to opposite second ends of the first multiplicity of filaments, a third bus connected to first ends of the second multiplicity of filaments and a fourth bus connected to opposite second ends of the second multiplicity of filaments” as discussed in detail in claims rejections above.
Applicant argues (remarks page 2-3) regarding claim 1 that Takeuchi does not teach a plurality of filaments "comprising a first multiplicity of filaments and a second multiplicity of filaments arranged in parallel and coplanar to and in an alternating pattern with the first multiplicity of filaments" ( emphasis added) as now recited in claim 1. Applicant further argues that Matsumoto discloses antennae supported as cantilevered rods with electric current flow in opposite directions. However, this does not suggest that Takeuchi should be modified to have both "a second multiplicity of filaments arranged in parallel and coplanar to and in an alternating pattern with the first multiplicity of filaments," and "a first bus connected to first ends of the first multiplicity of filaments, and a second bus connected to opposite second ends of the first multiplicity of filaments, a third bus connected to first ends of the second multiplicity of filaments and a fourth bus connected to opposite second ends of the second multiplicity of filaments."
Examiner responds regarding claim 1 and combination of Takeuchi and Matsumoto, claim 1 rejection has been modified as necessitated by Applicant’s amendment. Currently claim 1 is rejected as being unpatentable over Takeuchi, Matsumoto, and Murata. Takeuchi already teaches four buses and the connections with the first and second multiplicity of filaments, as 
In light of the above, independent claim 1 is rejected.
Additionally, depending claims 23, 24, 25, 36-39 are rejected.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAUREEN CHAN/Examiner, Art Unit 1716 

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716